Exhibit 10.2

 

Execution Version

FIRST AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

among

 

RIBBON COMMUNICATIONS INC.

 

and

 

THE STOCKHOLDERS OF RIBBON COMMUNICATIONS INC.

THAT ARE PARTIES HERETO

 

Dated as of March 3, 2020

 



 

 



 

TABLE OF CONTENTS

 





 



  Page   Article 1
General Provisions   Section 1.01. Defined Terms   1  Section 1.02.
Interpretation   4  Section 1.03. Effectiveness   5 

 

Article 2
Registration Rights

  Section 2.01. Demand Registration   5  Section 2.02. Piggyback Rights   8 
Section 2.03. Shelf Registration   10  Section 2.04. Withdrawal Rights   12 
Section 2.05. Lock-up Agreements   12  Section 2.06. Registration Procedures 
 13  Section 2.07. Registration Expenses   19  Section 2.08. Miscellaneous   20 
Section 2.09. Indemnification   20 

 

Article 3
Miscellaneous Provisions

  Section 3.01. Termination   24  Section 3.02. Notices   24  Section 3.03.
Severability   26  Section 3.04. Entire Agreement   25  Section 3.05.
Amendments   25  Section 3.06. Waivers   26  Section 3.07. Assignment   26 
Section 3.08. Benefit   26  Section 3.09. Governing Law; Consent to
Jurisdiction   26  Section 3.10. Counterparts   27  Section 3.11. Enforcement of
Agreement   28 

 



i

 

 

 

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of March 3, 2020, is made by and among (i) Ribbon Communications Inc.,
a Delaware corporation (the “Company”), (ii) JPMC Heritage Parent LLC, a
Delaware limited liability company (“JPMC”), and Heritage PE (OEP) III, L.P., a
Cayman Islands exempted limited partnership (together with JPMC, the “OEP
Stockholders”), (iii) ECI Holding (Hungary) KFT, a company incorporated under
the Laws of Hungary (the “Swarth Stockholder”), and (iv) any other stockholder
who from time to time becomes a party to this Agreement by execution of a
joinder agreement in the form of Exhibit A hereto (a “Joinder Agreement”) in
accordance with ‎Section 3.07 (collectively, the “Stockholders”).

 

WHEREAS, the OEP Stockholders (or their predecessors in interest) and the
Company entered into the Registration Rights Agreement (the “Original
Agreement”), dated October 27, 2017;

 

WHEREAS, at the Effective Time, the Company will issue Shares to the Swarth
Stockholder pursuant to the Merger Agreement;

 

WHEREAS, at and following the Effective Time, the OEP Stockholders will continue
to hold shares of Common Stock;

 

WHEREAS, the Company and the OEP Stockholders desire to amend and restate the
Original Agreement in its entirety as set forth in this Agreement; and

 

WHEREAS, the parties hereto desire to enter into this Agreement to agree upon
certain of their respective rights and obligations from and after the Effective
Time with respect to the securities of the Company then or thereafter issued and
outstanding and held by the parties to this Agreement and certain matters with
respect to their respective ownership in the Company.

 

NOW, THEREFORE, in consideration of the foregoing, and the mutual agreements and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

Article 1
General Provisions

 

Section 1.01.      Defined Terms.

 

(a)            Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Merger Agreement.

 

(b)            In this Agreement, the following terms shall have the meanings
set forth below:

 



1

 

 

“Affiliate” means with respect to any specified Person, any other Person which,
directly or indirectly, controls, is controlled by or is under common control
with the specified Person, including if the specified Person is a private equity
fund, (i) any general partner of the specified Person and (ii) any investment
fund now or hereafter managed by, or which is controlled by or is under common
control with, one or more general partners of the specified Person; provided,
however, that, for purposes of this Agreement, (A) neither the Company nor any
of its Subsidiaries shall be deemed to be an Affiliate of the OEP Stockholders
or the Swarth Stockholder, (B) no OEP Stockholder or Swarth Stockholder shall be
deemed to be an Affiliate of the Company or any of its Subsidiaries, and (C)
each OEP Stockholder shall be deemed to be an Affiliate of each other OEP
Stockholder. For the purposes of this definition, “control” (including, with its
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct, or cause the direction of the management
and policies of such Person, whether through the ownership of securities, by
contract or otherwise.

 

“Beneficial Ownership” by a Person of any securities means that such Person is a
beneficial owner of such securities in accordance with Rule 13d-3 adopted by the
Commission under the Exchange Act. The term “Beneficially Own” shall have a
correlative meaning; provided, however, that, for purposes of this Agreement, no
OEP Stockholder shall be deemed to Beneficially Own any securities owned by the
Swarth Stockholder and the Swarth Stockholder shall not be deemed to
beneficially own any securities owned by any OEP Stockholder.

 

“Blackout Period” means (i) the period of any lock-up period that may apply to
the Stockholders participating in the registration pursuant to which such
Stockholders are not permitted to trade or (ii) in the event that the Board
determines in good faith and in its reasonable judgment that the registration
would reasonably be expected to materially and adversely affect or materially
interfere with any bona fide material financing of the Company or any material
transaction (including an acquisition, disposition or recapitalization or change
in senior management) involving the Company that is under consideration by the
Company, a period of up to 100 days from the date such deferral commenced;
provided such period shall end upon the earlier to occur of (1) the expiration
of the 100-day period and (2) upon (x) the filing by the Company of a Form 8-K
with respect to such financing or transaction or (y) the cessation of
consideration of such financing or transaction by the Company, as reasonably
determined by the Company.

 

“Board” means the board of directors of the Company.

 

“Commission” means the United States Securities and Exchange Commission or any
successor agency.

 

“Company Equity Securities” means the Shares and any other equity securities of
the Company.

 

“equity security” shall have the meaning given to such term in Rule 405 under
the Securities Act.

 



2

 

 

“Merger Agreement” means the Agreement and Plan of Merger by and among the
Company, the Swarth Stockholder, ECI Telecom Group Ltd. and the other parties
thereto, dated as of November 14, 2019.

 

“Permitted Transferee” means any Transferee in any Transfer of Shares, where
such Transfer of such Shares to such Transferee does not constitute a breach or
violation of the Stockholders Agreement by the Transferor.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
government (or agency or political subdivision thereof) or any other entity or
group (as defined in Section 13(d) of the Exchange Act).

 

“Public Offering” means an offering of Company Equity Securities pursuant to an
effective registration statement under the Securities Act.

 

“Registrable Amount” means Registrable Securities representing 2.5% of the
Shares outstanding.

 

“Registrable Securities” means any Shares held by the Stockholders and any other
securities issued or issuable with respect to any Share held by a Stockholder,
including by way of merger, exchange or similar event. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
of a Stockholder when (i) a registration statement registering the offer and
sale of such securities under the Securities Act has been declared effective and
such securities have been sold or otherwise Transferred by the holder thereof
pursuant to such effective registration statement or (ii) such securities have
been sold, or are capable of being sold, by such Stockholder in accordance with
Rule 144 (or any successor provision) promulgated under the Securities Act
without the restriction as to the number of securities that can be sold during
any time period.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
thereunder.

 

“Shares” means shares of common stock, par value $0.0001 per share, of the
Company.

 

“Stockholders Agreement” means the Amended and Restated Stockholders Agreement,
dated as of the date hereof, among the Company, the OEP Stockholders and the
Swarth Stockholder.

 

“Transfer” means any direct or indirect transfer, donation, sale, assignment,
pledge, hypothecation, grant of a security interest in or other disposal or
attempted disposal, whether by merger, consolidation or otherwise by operation
of law, of all or any portion of a security, any interest or rights in a
security, or any rights under the Stockholders Agreement; provided, however,
that any Transfer of equity securities of any Person, including as a result of a
change of control of such Person, that Beneficially Owns any equity securities
of any Stockholder shall not, by itself, be deemed a Transfer of Shares for the
purposes of this Agreement, unless the equity securities of such Stockholder
constitute such Person’s primary asset or such Person was formed in
contemplation of such Transfer.

 

“Transferee” means a Person acquiring Company Equity Securities through a
Transfer.

 

“Transferor” means a Person Transferring any Company Equity Securities.

 

“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

 



3

 

 

(c)            Each of the following terms is defined in the Section listed
opposite such term:

 

Term Section Agreement Preamble Company Preamble Delaware Courts ‎3.09 Demand
‎2.01(a) Demand Participating Stockholders ‎2.01(b) Demand Selling Stockholders
‎2.01(b) Demand Registration ‎2.01(a) Demand Right Holders ‎2.01(a) Final
Prospectus Filing Date ‎2.05 Form S-3 ‎2.03(a) Free Writing Prospectus
‎2.06(a)(iv) Joinder Agreement Preamble JPMC Preamble Marketed Underwritten
Shelf Offering ‎2.03(e) Maximum Amount ‎2.01(g) OEP Stockholders Preamble
Original Agreement Preamble Other Demand Rights ‎2.02(b) Other Demanding Sellers
‎2.02(b) Piggyback Notice ‎2.02(a) Piggyback Registration ‎2.02(a) Piggyback
Seller ‎2.02(a) Registration Expenses ‎2.07 Requested Information ‎2.06(d)
Requesting Stockholders ‎2.01(a) Selling Holders ‎2.06(a)(i) Shelf Notice
‎2.03(a) Shelf Offering ‎2.03(e) Shelf Registration Statement ‎2.03(a)
Stockholders Preamble Swarth Stockholder Preamble Take-Down Notice ‎2.03(e)

 



4

 

 

Section 1.02.      Interpretation. Except where expressly stated otherwise in
this Agreement, the following rules of interpretation apply to this Agreement:
(i) “either” and “or” are not exclusive and “include,” “includes” and
“including” are not limiting; (ii) “hereof,” “hereto,” “hereby,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(iii) “date of this Agreement” refers to the date set forth in the initial
caption of this Agreement; (iv) “extent” in the phrase “to the extent” means the
degree to which a subject or other thing extends, and such phrase does not mean
simply “if”; (v) the headings and table of contents included herein are included
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement or any provision hereof; (vi) definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms; (vii) references to a contract or agreement mean such
contract or agreement as amended or otherwise supplemented or modified from time
to time in accordance with the terms hereof and thereof; (viii) references to a
Person are also to its permitted successors and assigns; (ix) references to an
“Article,” “Section” or “Exhibit” refer to an Article or Section of, or an
Exhibit to, this Agreement; (x) references to “$” or otherwise to dollar amounts
refer to the lawful currency of the United States; and (xi) references to a
federal, state, local or foreign law include any rules, regulations and
delegated legislation issued thereunder. The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party hereto. No summary of this Agreement prepared by any party shall affect
the meaning or interpretation of this Agreement. If any date on which a party is
required to make a payment or a delivery or take an action, in each case,
pursuant to the terms hereof is not a Business Day, then such party shall make
such payment or delivery or take such action on the next succeeding Business
Day. Time shall be of the essence in this Agreement. Unless specified otherwise,
the words “party” and “parties” refer only to a party named in this Agreement or
one who joins this Agreement as a party pursuant to the terms hereof.

 

Section 1.03.      Effectiveness. This Agreement, and all rights and obligations
hereunder, shall become effective upon the occurrence of the Effective Time. In
the event of any termination of the Merger Agreement prior to the Effective
Time, this Agreement shall be of no force or effect.

 

Article 2
Registration Rights

 

Section 2.01.      Demand Registration. (a) Registration. Subject to the terms
hereof and of the Stockholders Agreement, at any time after the 180th day
following the Closing Date, any Stockholder or group of Stockholders holding at
least 2.5% of the outstanding Shares (collectively, the “Demand Right Holders”)
shall be entitled to make a written request of the Company (a “Demand” and any
Demand Right Holders that makes such written request, the “Requesting
Stockholders”) for registration under the Securities Act of an amount equal to
or greater than the Registrable Amount (a “Demand Registration”) and thereupon
the Company will, subject to the terms of this Agreement, use its reasonable
best efforts to effect, as promptly as reasonably practicable, the registration
under the Securities Act of:

 



5

 

 

(i)            the Registrable Securities which the Company has been so
requested to register by the Requesting Stockholders for disposition in
accordance with the intended method of disposition stated in such Demand;

 

(ii)            all other Registrable Securities which the Company has been
requested to register pursuant to ‎Section 2.01(b), but subject to ‎Section
2.01(g); and

 

(iii)            all Shares which the Company may elect to register in
connection with any offering of Registrable Securities pursuant to this ‎Section
2.01, but subject to ‎Section 2.01(g);

 

all to the extent necessary to permit the disposition (in accordance with the
intended distribution methods in such request) of the Registrable Securities and
the additional Shares, if any, to be so registered.

 

(b)            Demands; Demand Participation. A Demand shall specify: (i) the
aggregate number of Registrable Securities requested to be registered in such
Demand Registration, (ii) the intended method of disposition in connection with
such Demand Registration, to the extent then known, and (iii) the identity of
the Requesting Stockholder(s). Within five Business Days after receipt of a
Demand, the Company shall give written notice of such Demand to each other
Stockholder that holds any Registrable Securities. Subject to ‎Section 2.01(g),
the Company shall include in such registration all Registrable Securities with
respect to which the Company has received a written request for inclusion
therein within ten Business Days after the Company’s notice required by this
paragraph has been given (such participating Stockholders, the “Demand
Participating Stockholders” and, together with the Requesting Stockholders, the
“Demand Selling Stockholders”). Such written notice shall include the same
information included in the written request of the Requesting Stockholder(s)
delivered pursuant to this ‎Section 2.01(b).

 

(c)            Number of Demands. The Demand Right Holders (collectively) shall
be entitled to unlimited Demand Registrations during the term of this Agreement.

 

(d)            Effective Registration Statement. A Demand Registration shall not
be deemed to have been effected and shall not count as a Demand (i) unless a
registration statement with respect thereto has become effective and has
remained effective for a period of at least 120 days (or three years in the case
of a Shelf Registration Statement) or such shorter period in which all
Registrable Securities included in such registration statement have actually
been sold thereunder (provided that such period shall be extended for a period
of time equal to the period the holder of Registrable Securities refrains from
selling any securities included in the effective registration statement at the
request of the Company or the lead or co-managing underwriter(s) pursuant to the
provisions of this Agreement), (ii) if, after it has become effective, but
before any of the circumstances in clause ‎(i) are satisfied, such registration
statement becomes subject to any stop order, injunction or other order or
requirement of the Commission or other Governmental Authority for any reason, or
(iii) if the conditions to closing specified in the purchase agreement or
underwriting agreement entered into in connection with such registration
statement are not satisfied, other than by reason of some act or omission by
such Requesting Stockholders.

 



6

 

 

(e)            Registration Statement Form. Demand Registrations shall be on
such appropriate registration form of the Commission as shall be selected by the
Company and shall be reasonably acceptable to the Demand Selling Stockholders.

 

(f)             Restrictions on Demand Registrations. The Company shall not be
obligated to (i) maintain the effectiveness of a registration statement under
the Securities Act, filed pursuant to a Demand Registration, for a period longer
than 120 days (or, in the case of a Shelf Registration Statement, three years),
or (ii) effect any Demand Registration (A) within 90 days of a “firm commitment”
underwritten registration in which all Stockholders holding a Registrable Amount
were given piggyback rights pursuant to ‎Section 2.02 (subject to ‎Section
2.02(b)) and at least 80% of the number of Registrable Securities requested by
such Stockholders to be included in such registration statement were included,
(B) within three months of any other Demand Registration, or (C) if, in the
Company’s reasonable judgment, it is not feasible for the Company to proceed
with the Demand Registration because of the unavailability of audited financial
statements. In addition, the Company shall be entitled to postpone the filing of
a registration statement or the facilitation of a registered offering (upon
written notice to all Stockholders) in the event of a Blackout Period until the
expiration of the applicable Blackout Period. The Company may not postpone the
filing of a registration statement or the facilitation of a registered offering
more than twice in any period of 12 consecutive months, except if required by
Applicable Law; provided that if the Company has previously postponed the filing
of a registration statement or the facilitation of a registered offering, the
Company may not again postpone the effectiveness of such registration statement
until 30 days after the expiration of the previous postponement. If the Company
postpones the filing or effectiveness of a registration statement for a Demand
Registration, the holders of a majority of Registrable Securities held by the
Requesting Stockholder(s) shall have the right to withdraw such Demand in
accordance with ‎Section 2.04.

 

(g)            Participation in Demand Registrations. The Company shall not
include any securities other than Registrable Securities in a Demand
Registration, except (i) for that the Company proposes to sell for its own
account and (ii) with the written consent (such consent not to be unreasonably
withheld, delayed or conditioned) of Stockholders participating in such Demand
Registration that hold a majority of the Registrable Securities in such Demand
Registration. If, in connection with a Demand Registration, the lead managing or
co-managing underwriter(s) advise(s) the Company, in writing, that, in its
opinion, the inclusion of all of the securities, including securities of the
Company that are not Registrable Securities, sought to be registered in
connection with such Demand Registration would adversely affect the distribution
of the Registrable Securities sought to be sold pursuant thereto, then the
Company shall include in such registration statement only such securities as the
Company is advised by such underwriter(s) can be sold without such adverse
effect (the “Maximum Amount”) as follows and in the following order of priority:

 



7

 

 

(i)            first, the number of Registrable Securities requested to be
included in such registration by the Demand Selling Stockholders up to the
Maximum Amount, allocated pro rata among such Demand Selling Stockholders on the
basis of the number of such securities requested to be included by such
Stockholders;

 

(ii)            second, Shares that the Company proposes to sell which, taken
together with the Registrable Securities under clause ‎(i) above, do not exceed
the Maximum Amount; and

 

(iii)            third, all other securities of the Company duly requested to be
included in such registration statement, pro rata on the basis of the amount of
such other securities requested to be included or such other method determined
by the Company, to the extent, when taken together with clause ‎(i) and ‎(ii)
such number of securities does not exceed the Maximum Amount.

 

(h)            Selection of Underwriters. In connection with a Demand
Registration, the Requesting Stockholder(s) may elect to have Registrable
Securities sold in an Underwritten Offering. Anytime that a Demand Registration
involves an Underwritten Offering, the Requesting Stockholder(s) may select the
investment banker or investment bankers and managers that will serve as lead and
co-managing underwriters with respect to the offering of such Registrable
Securities, subject to the prior written consent of the Company, which consent
shall not be unreasonably withheld, delayed or conditioned. In connection with
any Underwritten Offering under this ‎Section 2.01, each Demand Participating
Stockholder shall be obligated to accept the terms of the underwriting as agreed
upon between the Requesting Stockholder(s) and the lead or co-managing
underwriters on terms no less favorable to such Demand Participating
Stockholders than the Requesting Stockholder(s). In the event of a disagreement
among the Requesting Stockholders, the decision of the Stockholder(s) holding a
majority of the Registrable Securities shall govern for purposes of this Section
2.01(h). Notwithstanding the foregoing, if the Demand Selling Stockholders
include both any OEP Stockholder and the Swarth Stockholder, then such OEP
Stockholder and Swarth Stockholder shall jointly select the investment banker or
investment bankers and managers that will serve as lead and co-managing
underwriters with respect to the offering of Registrable Securities, subject to
the prior written consent of the Company, which consent shall not be
unreasonably withheld, delayed or conditioned, and shall jointly agree upon the
terms of the underwriting with the lead or co-managing underwriters.

 

(i)             Demand Withdrawal. The Requesting Stockholder or the Requesting
Stockholders (with the consent of the Requesting Stockholder(s) holding a
majority of the Registrable Securities), as the case may be, shall have the
right to withdraw a Demand in accordance with ‎Section 2.04.

 



8

 

 

Section 2.02.      Piggyback Rights. (a) Subject to the terms and conditions
hereof and the Stockholders Agreement, whenever the Company proposes to register
any of its securities under the Securities Act (other than a registration by the
Company (i) on a registration statement on Form S-4 or any successor form, a
registration statement on Form S-8 or any successor form or (ii) pursuant to
‎Section 2.01 or ‎2.03) (a “Piggyback Registration”), the Company shall give the
Stockholders prompt written notice thereof (but not less than ten Business Days
prior to the filing by the Company with the Commission of any registration
statement with respect thereto). Such notice (a “Piggyback Notice”) shall
specify, at a minimum, the number of securities proposed to be registered, the
proposed date of filing of such registration statement with the Commission, the
proposed means of distribution, the proposed lead or co-managing underwriter(s)
(if any and if known), and a good faith estimate by the Company of the proposed
minimum offering price of such securities. Upon the written request of a
Stockholder (a “Piggyback Seller”) (which written request shall specify the
number of Registrable Securities then presently intended to be disposed of by
such Stockholder) given within ten days after such Piggyback Notice is sent to
such Stockholder, the Company, subject to the terms and conditions of this
Agreement, shall use its reasonable best efforts to cause all such Registrable
Securities held by Stockholders with respect to which the Company has received
such written requests for inclusion to be included in such Piggyback
Registration on the same terms and conditions as the Company’s securities being
sold in such Piggyback Registration.

 

(b)            Priority on Piggyback Registrations. If, in connection with a
Piggyback Registration, the lead or co-managing underwriter(s) advise(s) the
Company, in writing, that, in its opinion, the inclusion of all the securities
sought to be included in such Piggyback Registration by the Company, by others
who have sought to have Registrable Securities registered pursuant to any rights
to demand registration (other than pursuant to so called “piggyback” or other
incidental or participation registration rights described herein) (such demand
rights being “Other Demand Rights” and such Persons being “Other Demanding
Sellers”), by the Piggyback Sellers and by any other proposed sellers, as the
case may be, would adversely affect the distribution of the securities sought to
be sold pursuant thereto, then the Company shall include in the registration
statement applicable to such Piggyback Registration only such securities as the
Company is so advised by such lead or co-managing underwriter(s) can be sold
without such an effect, as follows and in the following order of priority:

 

(i)            if the Piggyback Registration is in connection with an offering
for the Company’s own account, then (A) first, such number of securities to be
sold by the Company as the Company, in its reasonable judgment and acting in
good faith and in accordance with sound financial practice, shall have
determined, (B) second, Registrable Securities of Piggyback Sellers, pro rata on
the basis of the amount of such Registrable Securities sought to be registered
by such Piggyback Sellers, (C) third, other Shares of the Company sought to be
registered by the Other Demanding Sellers and (D) fourth, other shares held by
any other proposed sellers; and

 

(ii)            if the Piggyback Registration relates to an offering other than
for the Company’s own account, then (A) first, Registrable Securities of
Piggyback Sellers pro rata on the basis of the amount of such Registrable
Securities sought to be registered by such Piggyback Sellers, (B) second, such
number of Registrable Securities sought to be registered by each Other Demanding
Seller, pro rata in proportion to the number of securities sought to be
registered by all such Other Demanding Sellers, (C) third, Shares to be sold by
the Company and (D) fourth, other shares of the Company held by any other
proposed sellers.

 



9

 

 

(c)            Terms of Underwriting. In connection with any offering under this
‎Section 2.02 involving an underwriting for the Company’s account, the Company
shall not be required to include a holder’s Registrable Securities in the
underwritten offering if, after the Company consults with such holder and
considers such holder’s positions in good faith, such holder refuses to agree to
the terms of the underwriting as agreed upon between the Company and the lead or
co-managing underwriter(s) whether secured by the Company or otherwise.

 

(d)            Withdrawal by the Company. If, at any time after giving written
notice of its intention to register any of its securities as set forth in this
‎Section 2.02 and prior to the time the registration statement filed in
connection with such registration is declared effective, the Company shall
determine for any reason not to register such securities, the Company may, at
its election, give written notice of such determination to each Stockholder and
thereupon shall be relieved of its obligation to register any Registrable
Securities in connection with such particular withdrawn or abandoned
registration (but not from its obligation to pay the Registration Expenses in
connection therewith as provided herein); provided that any participating Demand
Right Holders may continue the registration as a Demand Registration pursuant to
‎Section 2.01.

 

Section 2.03.      Shelf Registration. (a) Subject to the terms hereof and of
the Stockholders Agreement, and further subject to the availability of a
registration statement on Form S-3 or any successor form (“Form S-3”) to the
Company, the Company agrees to file as soon as practicable (but no earlier than
the 180th day following the Closing Date), and to use reasonable best efforts to
cause to be declared effective by the Commission as soon as practicable, a Form
S-3 providing for an offering to be made on a continuous or delayed basis
pursuant to Rule 415 under the Securities Act relating to the offer and sale,
from time to time, of the Registrable Securities Beneficially Owned by the
Stockholders holding any Registrable Securities who elect to participate therein
as provided in ‎Section 2.03(b) in accordance with the plan and method of
distribution set forth in the prospectus included in such Form S-3 (the “Shelf
Registration Statement”).

 

(b)            Prior to filing the Shelf Registration Statement, the Company
will deliver written notice thereof to each Stockholder holding any Registrable
Securities. Each Stockholder may elect to participate in the Shelf Registration
Statement in accordance with the plan and method of distribution set forth in
such Shelf Registration Statement by delivering to the Company a written request
to so participate within ten Business Days after the Shelf Notice is given to
any such Stockholders.

 



10

 

 

(c)            Subject to ‎Section 2.03(d), the Company will use reasonable best
efforts to keep the Shelf Registration Statement continuously effective until
the earlier of (i) three years after the Shelf Registration Statement has been
declared effective and (ii) the date on which all Registrable Securities covered
by the Shelf Registration Statement have been sold thereunder in accordance with
the plan and method of distribution disclosed in the prospectus included in the
Shelf Registration Statement, or otherwise.

 

(d)            The Company shall be entitled, from time to time, by providing
written notice to the Stockholders who elected to participate in the Shelf
Registration Statement, to require such Stockholders to suspend the use of the
prospectus for sales of Registrable Securities under the Shelf Registration
Statement for any Blackout Period, but the Blackout Periods shall not last for
more than 150 days in the aggregate during any consecutive 12 month period.
Immediately upon receipt of such notice, the Stockholders covered by the Shelf
Registration Statement shall suspend the use of the prospectus until the
requisite changes to the prospectus have been made as required below. After the
expiration of any Blackout Period and without any further request from a
Stockholder, the Company shall as promptly as reasonably practicable prepare a
post-effective amendment or supplement to the Shelf Registration Statement or
the prospectus, or any document incorporated therein by reference, or file any
other required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, the prospectus will not include any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to be stated in order to make the statements
made, in light of the circumstances under which they were made, not misleading.

 

(e)            At any time that a Shelf Registration Statement is effective, if
any Demand Right Holder delivers a notice to the Company (a “Take-Down Notice”)
stating that it intends to sell all or part of its Registrable Securities
included by it on the Shelf Registration Statement in an Underwritten Offering
(a “Shelf Offering”), then, the Company shall as promptly as reasonably
practicable amend or supplement the Shelf Registration Statement as may be
necessary in order to enable such Registrable Securities to be distributed
pursuant to the Shelf Offering (taking into account, solely in connection with a
Marketed Underwritten Shelf Offering (as defined below), the inclusion of
Registrable Securities by any other holders pursuant to this ‎Section 2.03(e)).
In connection with any Shelf Offering that is an Underwritten Offering and where
the plan of distribution set forth in the applicable Take-Down Notice includes a
customary “road show” (including an “electronic road show”) or other substantial
marketing effort by the Company and the underwriters (a “Marketed Underwritten
Shelf Offering”):

 

(i)            the Company shall forward the Take-Down Notice to all other
holders of Registrable Securities included on the Shelf Registration Statement
and the Company and such proposing Demand Right Holder shall permit each such
holder to include its Registrable Securities included on the Shelf Registration
Statement in the Marketed Underwritten Shelf Offering if such holder notifies
the proposing Demand Right Holder and the Company within five Business Days
after delivery of the Take-Down Notice to such holder; and

 



11

 

 

(ii)            if the lead or co-managing underwriter(s) advises the Company
and the proposing Demand Right Holder that, in its opinion, the inclusion of all
of the securities sought to be sold in connection with such Marketed
Underwritten Shelf Offering would adversely affect the distribution thereof,
then there shall be included in such Marketed Underwritten Shelf Offering only
such securities as the proposing Demand Right Holder is advised by such lead or
co-managing underwriter(s) can be sold without such adverse effect, and such
number of Registrable Securities shall be allocated in the same manner as
described in ‎Section 2.01(g). Except as otherwise expressly specified in this
‎Section 2.03, any Marketed Underwritten Shelf Offering shall be subject to the
same requirements, limitations and other provisions of this ‎Article 2 as would
be applicable to a Demand Registration (i.e., as if such Marketed Underwritten
Shelf Offering were a Demand Registration), including ‎Section 2.01(f) and
‎Section 2.01(g).

 

Notwithstanding anything in this ‎Section 2.03 to the contrary, the Company
shall not be required to participate in more than two Marketed Underwritten
Shelf Offerings per fiscal year.

 

Section 2.04.      Withdrawal Rights. Any Stockholder having notified or
directed the Company to include any or all of its Registrable Securities in a
registration statement under the Securities Act shall have the right to withdraw
any such notice or direction with respect to any or all of the Registrable
Securities designated by it for registration by giving written notice to such
effect to the Company prior to the effective date of such registration
statement. In the event of any such withdrawal, the Company shall not include
such Registrable Securities in the applicable registration and such Registrable
Securities shall continue to be Registrable Securities for all purposes of this
Agreement. No such withdrawal shall affect the obligations of the Company with
respect to the Registrable Securities not so withdrawn; provided, however, that
in the case of a Demand Registration, if such withdrawal shall reduce the number
of Registrable Securities sought to be included in such registration below the
Registrable Amount, then the Company shall as promptly as practicable give each
holder of Registrable Securities sought to be registered notice to such effect
and, within ten Business Days following the mailing of such notice, such holder
of Registrable Securities still seeking registration shall, by written notice to
the Company, elect to register additional Registrable Securities, when taken
together with elections to register Registrable Securities by its Affiliates, to
satisfy the Registrable Amount or elect that such registration statement not be
filed or, if theretofore filed, be withdrawn. During such ten Business Day
period, the Company shall not file such registration statement or, if such
registration statement has already been filed, the Company shall not seek, and
shall use reasonable best efforts to prevent, the effectiveness thereof. Any
registration statement withdrawn or not filed (a) in accordance with an election
by the Company, (b) in accordance with an election by the Requesting Stockholder
in the case of a Demand Registration or with respect to a Shelf Registration
Statement or (c) in accordance with an election by the Company subsequent to the
effectiveness of the applicable Demand registration statement because any
post-effective amendment or supplement to the applicable Demand registration
statement contains information regarding the Company which the Company deems
adverse to the Company, shall not be counted as a Demand.

 



12

 

 

Section 2.05.      Lock-up Agreements. In connection with any Underwritten
Offering, each Stockholder agrees to enter into customary agreements to not
effect any public sale or distribution (including sales pursuant to Rule 144) of
Company Equity Securities (a) for a Public Offering (other than a Demand
Registration or Piggyback Registration), during the period between the date
specified by the Company to such Stockholder in its notice of intention to
commence a Public Offering (such date to be the Company’s best estimate as to
the date that is 10 days prior to the date of the filing of the “final”
prospectus or “final” prospectus supplement if the Underwritten Offering is made
pursuant to a Shelf Registration Statement, the “Final Prospectus Filing Date”)
and 120 days following the Final Prospectus Filing Date or (b) for a Demand
Registration or Piggyback Registration, during the period between the date
specified by the Company to such Stockholder in its notice of intention to
commence an Underwritten Offering (such date to be the Company’s best estimate
as to the date that is 10 days prior to the Final Prospectus Filing Date) and 90
days following the Final Prospectus Filing Date. For the avoidance of doubt, the
lock-up restrictions pursuant to any underwriting agreement to be entered into
with the underwriters shall not exceed the time limits on the lock-up
restrictions set forth herein without the written consent (such consent not to
be unreasonably withheld, delayed or conditioned) of each Demand Right Holder.
The Company also shall cause its executive officers and directors (and managers,
if applicable) and shall use its reasonable best efforts to cause other holders
of Shares who Beneficially Own any of the Shares participating in such offering
(including the Company, if applicable), to enter into lockup agreements that
contain restrictions that are no less restrictive than the restrictions
contained herein. Notwithstanding anything in this Agreement to the contrary, no
provision of this Agreement nor any other agreement between any of the OEP
Stockholders or their Affiliates, on the one hand, and the Company or its
subsidiaries, on the other, shall in any way restrict, prohibit or otherwise
restrain JPMorgan Chase & Co. and its Affiliates from operating in the ordinary
course business or engaging in their respective ordinary course business
activities, whether through its investment banking division or otherwise.

 

Section 2.06.      Registration Procedures. (a) Registration. If and whenever
the Company is required to use reasonable best efforts to effect the
registration of any Registrable Securities under the Securities Act as provided
in Sections ‎2.01, ‎2.02, and ‎2.03, the Company shall as promptly as reasonably
practicable:

 

(i)            prepare and file with the Commission a registration statement to
effect such registration within 45 days (but no earlier than the 180th day
following the Closing Date) and thereafter use reasonable best efforts to cause
such registration statement to become and remain effective, pursuant to the
terms of this Agreement; provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities at any time
prior to the effective date of the registration statement relating thereto;
provided, further, however, that at least five Business Days prior to filing any
registration statement or any amendments thereto, the Company will furnish to
the counsel selected by the holders of Registrable Securities which are to be
included in such registration (“Selling Holders”) copies of all such documents
proposed to be filed, which documents will be subject to the review of such
counsel (such review to be conducted with reasonable promptness) and other
documents reasonably requested by such counsel, including any comment letter
from the Commission, and if reasonably requested by such counsel, provide such
counsel reasonable opportunity to participate in the preparation of such
registration statement and each prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access upon reasonable notice during normal
business hours to the Company’s books and records, officers, accountants and
other advisors, so long as such access or request does not unreasonably disrupt
the normal operations of the Company and its subsidiaries. The Company shall not
file such registration statement or any amendments thereto if the Selling
Holders shall in good faith reasonably object in writing to the filing of such
documents, unless, in the good faith opinion of the Company, such filing is
necessary to comply with Applicable Law; provided, however, that the Selling
Holders shall (and shall cause their representatives to) keep confidential any
such information that is not generally publicly available at the time of
delivery of such information;

 



13

 

 

(ii)            prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary (A) to keep such registration statement effective,
(B) to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement and (C) to
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to be stated in order to make
the statements made, in light of the circumstances under which they were made,
not misleading, until the earlier of such time as all of such securities have
been disposed of in accordance with the intended methods of disposition by
Selling Holders thereof set forth in such registration statement or the
expiration of 120 days (or three years in the case of a Shelf Registration
Statement) after such registration statement becomes effective;

 

(iii)            if requested by the lead or co-managing underwriters, if any,
or the holders of a majority of the then outstanding Registrable Securities
being sold in connection with an underwritten offering, as promptly as
reasonably practicable include in a prospectus supplement or post-effective
amendment such information as the lead or co-managing underwriters, if any, and
such holders may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received such request; provided, however, that the Company shall not
be required to take any actions under this ‎Section 2.06(a)(iii) that are not,
in the good faith opinion of the Company, in compliance with Applicable Law;

 

(iv)            furnish to each Selling Holder and each underwriter, if any, of
the securities being sold by such Selling Holder such number of conformed copies
of such registration statement and of each amendment and supplement thereto (in
each case including all exhibits), such number of copies of the prospectus
contained in such registration statement (including each preliminary prospectus
and any summary prospectus) and each free writing prospectus (as defined in Rule
405 of the Securities Act) (a “Free Writing Prospectus”) utilized in connection
therewith and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents as such Selling Holder and underwriter, if any, may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Securities owned by such Selling Holder;

 



14

 

 

(v)            use reasonable best efforts to register or qualify or cooperate
with the Selling Holders, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities covered by such
registration statement under such other securities laws or blue sky laws of such
jurisdictions as any Selling Holder and any underwriter of the securities being
sold by such Selling Holder shall reasonably request and to keep each such
registration or qualification (or exemption therefrom) effective during the
period such registration statement is required to be kept effective hereunder,
and take any other action which may be reasonably necessary or advisable to
enable such Selling Holder and underwriter to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Selling Holder, except
that the Company shall not for any such purpose be required to qualify generally
to do business as a foreign corporation in any jurisdiction wherein it would
not, but for the requirements of this subdivision ‎(v), be obligated to be so
qualified, to subject itself to taxation in any such jurisdiction or to file a
general consent to service of process in any such jurisdiction;

 

(vi)            use reasonable best efforts to cause such Registrable Securities
to be listed on each securities exchange on which the same securities issued by
the Company are then listed;

 

(vii)            use reasonable best efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the Selling Holder(s) thereof to consummate the disposition of such
Registrable Securities;

 

(viii)            use reasonable best efforts to provide and cause to be
maintained a transfer agent and registrar for all Registrable Securities covered
by such registration statement from and after a date not later than the
effective date of such registration statement;

 

(ix)            make, in accordance with customary practice and upon reasonable
notice during normal business hours, available for inspection by representatives
of the Selling Holders, any underwriters and any counsel or accountant retained
by the Selling Holders or underwriters all relevant financial and other records,
pertinent corporate documents and properties of the Company and cause
appropriate officers, managers, employees, outside counsel and accountants of
the Company to supply all information reasonably requested by any such
representative, underwriter, counsel or accountant in connection with their due
diligence exercise, including through in-person meetings, but subject to the
recipients of such information executing customary confidentiality agreements
and to customary privilege constraints and so long as such access or request
does not unreasonably disrupt the normal operations of the Company and its
subsidiaries.

 



15

 

 

(x)            in connection with an Underwritten Offering, obtain for each
Selling Holder and underwriter:

 

(A)            an opinion of counsel for the Company, covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Selling Holder and
underwriters,

 

(B)            a “comfort” letter (or, in the case of any such Person which does
not satisfy the conditions for receipt of a “comfort” letter specified in
Statement on Auditing Standards No. 72, an “agreed upon procedures” letter)
signed by the independent public accountants who have certified the Company’s
financial statements and, to the extent required, any other financial statements
included in such registration statement, covering the matters customarily
covered in “comfort” or “agreed upon procedures” letters in connection with
underwritten offerings; and

 

(C)            to the extent requested and customary for the relevant
transaction, enter into a securities sales agreement with the Selling Holders
providing for, among other things, the appointment of a representative as agent
for the Selling Holders for the purpose of soliciting purchases of shares, which
agreement shall be customary in form, substance and scope and shall contain
customary representations, warranties and covenants;

 

(xi)            as promptly as reasonably practicable notify, in writing, each
Selling Holder and the underwriters, if any, of the following events:

 

(A)            the filing of the registration statement, the prospectus or any
prospectus supplement related thereto or post-effective amendment to the
registration statement or any Free Writing Prospectus utilized in connection
therewith, and, with respect to the registration statement or any post-effective
amendment thereto, when the same has become effective;

 



16

 

 

(B)            any request by the Commission or any other U.S. or
state-governmental authority for amendments or supplements to the registration
statement or the prospectus or for additional information;

 

(C)            the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
by any Person for that purpose; and

 

(D)            the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or blue sky laws of any jurisdiction or the initiation or threat
of any proceeding for such purpose;

 

(xii)            notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
registration statement, the prospectus included in such registration statement
or any document incorporated or deemed to be incorporated therein by reference,
as then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to be stated in
order to make the statements therein, not misleading, and, at the request of any
Selling Holder, as promptly as reasonably practicable prepare and furnish to
such Selling Holder a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to be stated in order
to make the statements made, in light of the circumstances under which they were
made, not misleading;

 

(xiii)            make every reasonable effort to obtain the withdrawal of any
order suspending the effectiveness of the registration statement and to prevent
or obtain the lifting of any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any jurisdiction
as any Selling Holder and any underwriter of the securities being sold by such
Selling Holder shall reasonably request at the earliest date reasonably
practicable;

 

(xiv)            otherwise use reasonable best efforts to comply with all
applicable rules and regulations of the Commission, and make available to
Selling Holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first day of the Company’s first full quarter after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

 

(xv)            cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the Financial Industry Regulatory Authority, Inc.;

 



17

 

 

(xvi)            prior to the date on which the pricing of the relevant offering
is expected to occur, provide a CUSIP number for the Registrable Securities;

 

(xvii)            use its reasonable best efforts to assist Stockholders who
made a request of the Company to provide for a third party “market maker” for
the Shares; provided, however, that the Company shall not be required to serve
as such “market maker”; and

 

(xviii)            have appropriate officers of the Company prepare and make
presentations at any “road shows” and before analysts and rating agencies, as
the case may be, and otherwise use its reasonable best efforts to cooperate as
reasonably requested by the underwriters in the offering, marketing or selling
of the Registrable Securities.

 

(b)            Agreements. Without limiting any of the foregoing, the Company
agrees to, in connection with registration of any Registrable Securities under
this ‎Article 2, enter into an underwriting agreement in form, scope and
substance as is customary in underwritten offerings including indemnification
provisions and procedures substantially to the effect set forth in ‎Section 2.09
hereof with respect to all parties to be indemnified pursuant thereto. In
connection with any offering of Registrable Securities registered pursuant to
this Agreement, the Company shall (i) furnish to the underwriter, if any (or, if
no underwriter, the sellers of such Registrable Securities), unlegended (unless
otherwise required by Applicable Law) certificates representing ownership of the
Registrable Securities being sold under the registration statement, in such
denominations and registered in such names as requested by the lead or
co-managing underwriters or sellers, (ii) make available to the Company’s
transfer agent prior to the effectiveness of such registration statement a
supply of such certificates and (iii) instruct any transfer agent and registrar
of the Registrable Securities to release any stop transfer order with respect
thereto.

 

(c)            Return of Prospectuses. Each Selling Holder agrees that upon
receipt of any notice from the Company of the happening of any event of the kind
described in clauses ‎(B) through ‎(D) of ‎Section 2.06(a)(xi) or in ‎Section
2.06(a)(xii), such Selling Holder shall forthwith discontinue such Selling
Holder’s disposition of Registrable Securities pursuant to the applicable
registration statement and prospectus relating thereto until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by ‎Section 2.06(a)(xi) or until it is advised in writing by the
Company that the use of the applicable prospectus may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such prospectus and, if so directed
by the Company, deliver to the Company, at the Company’s expense, all copies,
other than permanent file copies, then in such Selling Holder’s possession of
the prospectus current at the time of receipt of such notice relating to such
Registrable Securities. If the Company shall give such notice, any applicable
120 day or three year period during which such registration statement must
remain effective pursuant to this Agreement shall be extended by the number of
days during the period from the date of giving of a notice regarding the
happening of an event of the kind described in ‎Section 2.06(a)(xi) or ‎Section
2.06(a)(xii) to the date when all such Selling Holders shall receive such a
supplemented or amended prospectus and such prospectus shall have been filed
with the Commission.

 



18

 

 

(d)            Requested Information. Not less than five Business Days before
the expected filing date of each registration statement pursuant to this
Agreement, the Company shall notify each Selling Holder of the information,
documents and instruments from such Selling Holder that the Company or any
underwriter reasonably requests in connection with such registration statement,
including to a questionnaire, custody agreement, power of attorney, lock-up
letter and underwriting agreement (the “Requested Information”). If the Company
has not received, on or before the second day before the expected filing date,
the Requested Information from such Selling Holder, the Company may file the
registration statement without including Registrable Securities of such Selling
Holder. The failure to so include in any registration statement the Registrable
Securities of a Selling Holder (with regard to that registration statement)
shall not in and of itself result in any liability on the part of the Company to
such Selling Holder. In the event that, either immediately prior to or
subsequent to the effectiveness of any registration statement, any Stockholder
shall distribute Registrable Securities to its stockholders, partners or
members, such Stockholder shall so advise the Company and provide such
information as shall be necessary or advisable to permit an amendment to such
registration statement or supplement to any prospectus to provide information
with respect to such stockholders, partners or members, in their capacity as
selling security holders (it being understood that no such distribution of any
Shares may be effectuated following the pricing of an Underwritten Offering that
includes such Shares). As soon as reasonably practicable following receipt of
such information, the Company shall file an appropriate amendment to such
registration statement or supplement to any prospectus reflecting the
information so provided.

 

(e)            No Requirement to Participate. Neither the Company nor any
Stockholder shall be required to participate in any Public Offering.

 

(f)             Rule 144. The Company covenants that it will use its reasonable
best efforts to (i) file in a timely fashion the reports required to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder (or, if it is not required to file such
reports, it will, upon the request of any holder of Registrable Securities, make
publicly available other information so long as necessary to permit sales in
compliance with Rule 144 under the Securities Act), (ii) furnish to any holder
of Registrable Securities, as promptly as reasonably practicable upon request, a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act and of the Exchange Act, and
(iii) take such further reasonable action, to the extent required from time to
time to enable such holder to sell Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or any similar rule or regulation hereafter adopted by the Commission.

 



19

 

 



 

Section 2.07.      Registration Expenses. All expenses incident to the Company’s
performance of, or compliance with, its obligations under this Agreement
including (a) all registration and filing fees, all fees and expenses of
compliance with securities and blue sky laws (including the reasonable and
documented fees and disbursements of counsel for the underwriters in connection
with blue sky qualifications of the Registrable Securities pursuant to ‎Section
2.06), (b) all printing and copying expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
the Depository Trust Company and of printing prospectuses as requested by any
holder of Registrable Securities), (c) all messenger and delivery expenses, (d)
all fees and expenses of the Company’s independent certified public accountants
and counsel (including, with respect to “comfort” letters and opinions) and (e)
all reasonable fees and disbursements of one single primary outside counsel and
one outside local counsel for each jurisdiction that Registrable Securities
shall be distributed for the holders thereof, which counsels shall be selected
by the holders of a majority of the Registrable Securities being sold (or, if
the holders of Registrable Securities being sold includes both any OEP
Stockholder and the Swarth Stockholder, selected jointly by the OEP Stockholders
and the Swarth Stockholder) (collectively, the “Registration Expenses”) shall be
borne by the Company. The Registration Expenses shall be borne by the Company
regardless of whether or not any registration statement is filed or becomes
effective. The Company will pay its internal expenses (including all salaries
and expenses of its officers and employees performing legal or accounting
duties, the expense of any annual audit and the expense of any liability
insurance), the expenses and fees for listing the securities to be registered on
each securities exchange and included in each established over-the-counter
market on which similar securities issued by the Company are then listed or
traded and any expenses of the Company incurred in connection with any “road
show”. Each Selling Holder shall pay its pro rata portion (based on the number
of Registrable Securities registered) of all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale of such Selling
Holder’s Registrable Securities pursuant to any registration.

 

Section 2.08.       Miscellaneous. The Company may grant demand, piggyback or
shelf registration rights to third parties, provided that, without the prior
written consent of the OEP Stockholders and the Swarth Stockholder the terms of
such rights shall not be senior to and shall not conflict with the rights
granted to the holders of Registrable Securities hereunder.

 

Section 2.09.       Indemnification. (a) The Company shall indemnify and hold
harmless each Selling Holder and their respective Affiliates, member, partners,
directors, officers and employees and each Person, if any, who controls any
Selling Holder within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act and each of their respective representatives as follows:

 

(i)            against any and all losses, liabilities, claims, damages,
judgments and reasonable expenses whatsoever, as incurred, arising out of any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement (or any amendment thereto) pursuant to which Registrable
Securities were registered under the Securities Act, including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein not misleading or arising out of any untrue statement or
alleged untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto) including all documents incorporated therein by
reference, or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 



20 

 

 

(ii)            against any and all losses, liabilities, claims, damages,
judgments and reasonable expenses whatsoever, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any other claim whatsoever based upon any such untrue statement or omission, or
any such alleged untrue statement or omission, if such settlement is effected
with the written consent of the Company; and

 

(iii)            against any and all reasonable expense whatsoever, as incurred
(including, subject to ‎Section 2.09(c), fees and disbursements of counsel)
incurred in investigating, preparing or defending against any litigation,
investigation or proceeding by any governmental agency or body, commenced or
threatened, in each case whether or not such Person is a party, or any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission, to the extent that any such expense is not paid
under subparagraph (i) or (ii) above;

 

provided, however, that this indemnity agreement does not apply to any Selling
Holder with respect to any loss, liability, claim, damage, judgment or expense
to the extent arising out of any untrue statement or omission or alleged untrue
statement or omission (A) made in reliance upon and in conformity with written
information furnished to the Company by any Selling Holder expressly for use in
a Registration Statement (or any amendment thereto) or any related prospectus
(or any amendment or supplement thereto) or (B) if such untrue statement or
omission or alleged untrue statement or omission was corrected in an amended or
supplemented Registration Statement or prospectus and the Company had furnished
copies thereof to the Person asserting such loss, liability, claim, damage,
judgment or expense purchased the securities that are the subject thereof prior
to the date of sale by such Selling Holder to such Person.

 

(b)            Indemnification by Selling Holders. Each Selling Holder shall
severally (but not jointly) indemnify and hold harmless the Company, and each
other Selling Holder, and each of their respective Affiliates, members,
partners, directors, officers and employees (including each officer of the
Company who signed the Registration Statement) and each Person, if any, who
controls the Company, or any other Selling Holder within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act and each of their
respective representatives, against any and all losses, liabilities, claims,
damages, judgments and expenses described in the indemnity contained in ‎Section
2.09(a) (provided that any settlement of the type described therein is effected
with the written consent of such Selling Holder) as incurred, but only with
respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in a Registration Statement (or any amendment or supplement
thereto) in reliance upon and in conformity with written information furnished
to the Company by such Selling Holder expressly for use in such Registration
Statement (or any amendment thereto) or such prospectus (or any amendment or
supplement thereto); provided, however, that an indemnifying Selling Holder
shall not be required to provide indemnification in any amount in excess of the
amount by which (x) the total price at which the Registrable Securities sold by
such indemnifying Selling Holder and its Affiliates and distributed to the
public were offered to the public exceeds (y) the amount of any damages which
such indemnifying Selling Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. The
Company shall be entitled, to the extent customary, to receive indemnification
and contribution from underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, to the same
extent as provided above with respect to information so furnished in writing by
such Persons specifically for inclusion in any prospectus or Registration
Statement.

 



21 

 

 

(c)            Conduct of Indemnification Proceedings. Each indemnified party or
parties shall give reasonably prompt notice to each indemnifying party or
parties of any action or proceeding commenced against it in respect of which
indemnity may be sought hereunder, but failure to so notify an indemnifying
party or parties shall not relieve it or them from any liability which it or
they may have under this indemnity agreement, except to the extent that the
indemnifying party is materially prejudiced by such failure to give notice. If
the indemnifying party or parties so elects within a reasonable time after
receipt of such notice, the indemnifying party or parties may assume the defense
of such action or proceeding at such indemnifying party’s or parties’ expense
with counsel chosen by the indemnifying party or parties and approved by the
indemnified party defendant in such action or proceeding, which approval shall
not be unreasonably withheld; provided, however, that, if such indemnified party
or parties reasonably determine that a conflict of interest exists and that
therefore it is advisable for such indemnified party or parties to be
represented by separate counsel or that, upon advice of counsel, there may be
legal defenses available to it or them which are different from or in addition
to those available to the indemnifying party, then the indemnifying party or
parties shall not be entitled to assume such defense and the indemnified party
or parties shall be entitled to separate counsel (limited in each jurisdiction
to one counsel for all indemnified parties under this Agreement) at the
indemnifying party’s or parties’ expense. If any indemnifying party or parties
are not so entitled to assume the defense of such action or do not assume such
defense, after having received the notice referred to in the first sentence of
this paragraph, the indemnifying party or parties will pay the reasonable fees
and expenses of counsel for the indemnified party or parties (limited in each
jurisdiction to one counsel for all indemnified parties under this Agreement).
In such event, however, no indemnifying party or parties will be liable for any
settlement effected without the written consent of such indemnifying party or
parties (which consent shall not be unreasonably withheld or delayed); provided,
however, that if at any time an indemnified party or parties shall have
requested an indemnifying party or parties to reimburse the indemnified party or
parties for fees and expenses of counsel as contemplated by this paragraph, the
indemnifying party or parties shall be liable for any settlement of any
proceeding effected without the written consent of such indemnifying party or
parties if (x) such settlement is entered into more than 15 business days after
receipt by such indemnifying party or parties of the aforesaid request
accompanied by supporting documents reasonably satisfactory to the indemnifying
party or parties and (y) such indemnifying party or parties shall not have
reimbursed the indemnified party or parties in accordance with such request
prior to the date of such settlement. If an indemnifying party is entitled to
assume, and assumes, the defense of such action or proceeding in accordance with
this paragraph, such indemnifying party or parties shall not, except as
otherwise provided in this ‎Section 2.09(c), be liable for any fees and expenses
of counsel for the indemnified parties incurred thereafter in connection with
such action or proceeding.

 



22 

 

 

(d)            Contribution. (i) In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
this ‎Section 2.09 is for any reason held to be unenforceable by the indemnified
parties although applicable in accordance with its terms in respect of any
losses, liabilities, claims, damages, judgments and expenses suffered by an
indemnified party referred to therein, each applicable indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, liabilities,
claims, damages, judgments and expenses in such proportion as is appropriate to
reflect the relative fault of the Company, on the one hand, and of the liable
Selling Holders (including, in each case, that of their respective officers,
directors, employees and agents), on the other, in connection with the
statements or omissions which resulted in such losses, liabilities, claims,
damages, judgments or expenses, as well as any other relevant equitable
considerations. The relative fault of the Company, on the one hand, and of the
liable Selling Holders (including, in each case, that of their respective
officers, directors, employees and agents), on the other, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or by or on
behalf of the Selling Holders, on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, liabilities, claims, damages, judgments and expenses referred to above
shall be deemed to include, subject to the limitations set forth in ‎Section
2.09(c), any legal or other fees or expenses reasonably incurred by such party
in connection with investigating or defending any action or claim.

 



(ii)            The Company and each Selling Holder agree that it would not be
just and equitable if contribution pursuant to this ‎Section 2.09(d) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in
sub-paragraph (i) above. Notwithstanding this ‎Section 2.09(d), in the case of
distributions to the public, an indemnifying Selling Holder shall not be
required to contribute any amount in excess of the amount by which (A) the total
price at which the Registrable Securities sold by such indemnifying Selling
Holder and its Affiliates and distributed to the public were offered to the
public exceeds (B) the amount of any damages which such indemnifying Selling
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 



23 

 

 

(iii)            For purposes of this Section, each Person, if any, who controls
a Selling Holder within the meaning of Section 15 of the Securities Act shall
have the same rights to contribution as such Selling Holder; and each director
of the Company, each officer of the Company who signed the Registration
Statement, and each Person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act, shall have the same rights to contribution
as the Company.

 

Article 3
Miscellaneous Provisions

 

Section 3.01.      Termination. This Agreement (other than ‎Section 2.07 and
‎Section 2.09) will terminate on the date on which all Shares cease to be
Registrable Securities.

 

Section 3.02.      Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly delivered and received
hereunder (a) four Business Days after being sent by registered or certified
mail, return receipt requested, postage prepaid, (b) one Business Day after
being sent for next Business Day delivery, fees prepaid, via a reputable
nationwide overnight courier service, or (c) immediately upon delivery by hand
or by email (with a written or electronic confirmation of delivery), if sent
during normal business hours of the recipient, or if not sent during normal
business hours of the recipient, then on the recipient’s next Business Day, in
each case to the intended recipient as set forth below:

 

If to the Company, addressed to it at:

 

Ribbon Communications Inc.
4 Technology Park Drive
Westford, MA 01886
Attention: General Counsel
Email: legal@rbbn.com

 

With a copy to (which shall not constitute notice):

 

  Latham & Watkins LLP   885 Third Avenue   New York, New York 10022  
Attention: David Allinson     Jane Greyf   Email: david.allinson@lw.com    
jane.greyf@lw.com

 

24 

 

 



If to the OEP Stockholders:

 

c/o JPMC HERITAGE PARENT LLC
383 Madison Avenue
39th Floor
New York, NY 10179
Attn: Richard W. Smith
Email: rick.w.smith@jpmorgan.com

 

With a copy to (which shall not constitute notice):

 

JPMorgan Chase Bank, N.A.
4 New York Plaza
8th floor
New York, NY 10004
Attn: Jordan A. Costa, Angela M. Liuzzi
Email: jordan.a.costa@jpmchase.com, angela.m.liuzzi@jpmchase.com

 

If to the Swarth Stockholder:

 

ECI Holding (Hungary) Korlátolt Felelősségű Társaság

Dohany utca 12

Budapest

H-1074

Hungary

  Attn: Suzanne Hart   E-mail: Suzanne.hart@tsltd.biz

 

With a copy to (which shall not constitute notice):

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017

  Attention: William Aaronson     Lee Hochbaum   Email:
william.aaronson@davispolk.com     lee.hochbaum@davispolk.com

 

If to any other Stockholder, addressed to it at:

 

The address for such Stockholder reflected in the stock record books of the
Company.

 



25 

 

 

Section 3.03.       Severability. If any provision (or part thereof) of this
Agreement is invalid, illegal or unenforceable, that provision (or part thereof)
will, to the extent possible, be modified in such a manner as to be valid, legal
and enforceable but so as to retain most nearly the intent of the parties as
expressed herein, and if such a modification is not possible, that provision (or
part thereof) will be severed from this Agreement, and in either case the
validity, legality and enforceability of the remaining provisions (or parts
thereof) of this Agreement will not in any way be affected or impaired thereby.
If any provision (or part thereof) of this Agreement is so broad as to be
unenforceable, the provision (or part thereof) shall be interpreted to be only
so broad as is enforceable.

 

Section 3.04.       Entire Agreement. This Agreement, and any documents
delivered by the parties in connection herewith constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings among the parties with respect thereto. No
addition to or modification of any provision of this Agreement shall be binding
upon any party hereto unless made in writing and signed by all parties hereto.

 

Section 3.05.      Amendments. Any provision of this Agreement may be amended
if, and only if, such amendment is in writing and signed by the Company, the OEP
Stockholders and the Swarth Stockholder; provided that (a) any amendment that
would have a material adverse effect on a Stockholder relative to the OEP
Stockholders or the Swarth Stockholder shall require the written consent of that
Stockholder and (b) this ‎Section 3.05 may not be amended without the prior
written consent of the Stockholders (other than the OEP Stockholders and the
Swarth Stockholder) holding a majority of the outstanding Registrable Securities
of such Stockholders.

 

Section 3.06.      Waivers. Except as provided in this Agreement, no action
taken pursuant to this Agreement, including any investigation by or on behalf of
any party, or delay or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default hereunder by any
other party shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained in this Agreement. The waiver by any party hereto of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.

 

Section 3.07.      Assignment. No Stockholder shall assign any of its rights
under this Agreement, in whole or in part, to any Person, without first
obtaining the prior written consent of the Company; provided, that, without the
consent of the Company, a Stockholder may assign its rights under this Agreement
with respect to any Registrable Securities to any Permitted Transferee of such
Registrable Securities, or to any other Person to which a Stockholder transfers
Registrable Securities as permitted by the Stockholders Agreement, who executes
a Joinder Agreement prior to or concurrently with the Transfer of such
Registrable Securities to such Permitted Transferee, and any assignment in
contravention hereof shall be null and void. This Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective permitted successors and assigns.

 

Section 3.08.      Benefit. Notwithstanding anything contained in this Agreement
to the contrary, nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 



26 

 

 

Section 3.09.      Governing Law; Consent to Jurisdiction. This Agreement and
the rights and obligations of the parties hereto shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware. Each of the parties
hereby irrevocably agrees that any legal action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder brought by the other party hereto or
its successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware) (collectively with Delaware Court of Chancery, the “Delaware
Courts”). Each of the parties hereto further agrees not to commence any
litigation relating to this Agreement except in the Delaware Courts, waives any
objection to the laying of venue of any such litigation in the Delaware Courts
and agrees not to plead or claim in any Delaware Court that such litigation
brought therein has been brought in an inconvenient forum. EACH PARTY TO THIS
AGREEMENT IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY
MATTER ARISING OUT OF THIS AGREEMENT AND, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY DEFENSE OR OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY PROCEEDING UNDER THIS AGREEMENT BROUGHT IN THE DELAWARE
COURTS AND ANY CLAIM THAT ANY PROCEEDING UNDER THIS AGREEMENT BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 3.10.      Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof each signed by less than all, but together signed by all of the parties
hereto.

 



27 

 

 

Section 3.11.      Enforcement of Agreement. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or if this
Agreement was otherwise breached and that monetary damages, even if available,
would not be an adequate remedy hereunder. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any Delaware Court without proof of actual damages and each party hereto waives
any requirement for the securing or posting of any bond in connection with such
remedy, this being in addition to any other remedy to which they are entitled at
law or in equity. The parties further agree not to assert that a remedy of
specific enforcement is unenforceable, invalid, contrary to Applicable Law or in
equity for any reason, nor to assert that a remedy of monetary damages would
provide an adequate remedy for such breach.

 

[Signature Pages Follow]

 

28 

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their authorized representatives as of the date first above
written.

 



  COMPANY:       RIBBON COMMUNICATIONS INC.         By:   /s/ Daryl E. Raiford  
  Name:   Daryl E. Raiford     Title:     Executive Vice President and Chief
Financial Officer

 





[Signature Page to First Amended and Restated Registration Rights Agreement]



 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their authorized representatives as of the date first above
written.

 

    OEP STOCKHOLDERS:           JPMC HERITAGE PARENT LLC         By:   /s/
Richard W. Smith     Name:   Richard W. Smith     Title:     President

 

    HERITAGE PE (OEP) III, L.P.         By:  /s/ Richard W. Smith    
Name:   Richard W. Smith     Title:     President

 



[Signature Page to First Amended and Restated Registration Rights Agreement]



 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their authorized representatives as of the date first above
written.

 

  SWARTH STOCKHOLDER:       ECI HOLDING COMPANY (HUNGARY) KFT         By:  /s/
Marta Kiri     Name:   Marta Kiri    

Title:     Managing Director

      By: /s/ Suzanne Hart     Name:   Suzanne Hart    

Title:     Managing Director

 

[Signature Page to First Amended and Restated Registration Rights Agreement]



 



 

 

 

EXHIBIT A

 

Joinder Agreement

 

By execution of this joinder agreement, [ ] hereby agrees to become a party to,
and to be bound by the obligations of a Stockholder, and receive the benefits of
a Stockholder, under that certain Amended and Restated Registration Rights
Agreement, dated as of [●], 20[●], by and among Ribbon Communications Inc., a
Delaware corporation, JPMC Heritage Parent LLC, a Delaware limited liability
company, Heritage PE (OEP) III, L.P., a Cayman Islands exempted limited
partnership, ECI Holding (Hungary) KFT, a company incorporated under the Laws of
Hungary, and the other Stockholders who become parties thereto from time to
time, as amended from time to time thereafter.

 

  [NAME]         By:        Name:     Title:           Notice Address:

 



 

 